Title: From Benjamin Franklin to Benjamin Rush, 12 March 1784
From: Franklin, Benjamin
To: Rush, Benjamin



Dear Friend,
Passy, March 12. 1784

This will be delivered to you by Dr. Ross, who is strongly recommended to me by Persons of Distinction in England, and who, after travelling over a great Part of the World, wishes to fix himself for the rest of his Life in America. You will find

him a very ingenious sensible Man, and be pleas’d with his Conversation: and you will therefore excuse my requesting for him those Civilities which you have a Pleasure in showing to Strangers of Merit, and such Counsels as from his Unacquaintedness with our Country may be useful to him. With great Esteem I am ever, my dear Friend, Yours most affectionately

B Franklin
Dr Rush

